DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1-6 and 18-20) in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 cites “A multifocal lens, comprising 
N liquid crystal panels in a stacked manner, 
the N liquid crystal panels comprise a n-th liquid crystal panel, 
the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N; 
wherein the n-th liquid crystal panel is configured to be switchable between a converging state and a non-converging state; and 
wherein the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another.”
each of the N liquid crystal panels comprises a n-th liquid crystal panel”.

Examiner also fails to understand “the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer equal to 2, n is a positive integer, and 1≤n≤N” as shown in Figs. 6-16 with two (N=2) liquid crystal panels in a stacked manner. The two liquid crystal panels cannot comprise a n-th liquid crystal panel, this should be understood as “each of the two liquid crystal panels comprises a n-th liquid crystal panel”.  

Furthermore, the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer equal to 2, n is a positive integer, and 1≤n≤N=2; Figs. 6-16 do not show the n-th liquid crystal panel comprises a n-th converging element where 1≤n≤N>2.  It seems that number N of the N liquid crystal panels in a multifocal lens is different from number N of the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length with 1≤n≤N since number N of the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length may be larger than the number N of  the N liquid crystal panels in a multifocal lens as Figs 6-16 shown.

Claims 2-6 and 18-20 are rejected since they depend on the indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 107479248) or (US 20190094650) as IDS provided.

    PNG
    media_image1.png
    432
    447
    media_image1.png
    Greyscale

Regard to claim 1, Gao et al. disclose a multifocal lens, comprising N liquid crystal panels in a stacked manner, 
(Each of) the N liquid crystal panels comprise a n-th liquid crystal panel [where N=2 as Fig. 3 above shown], 
the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length [first diffraction lens 2 and second diffraction lens 6], N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N; 
wherein 
the n-th liquid crystal panel is configured to be inherently switchable between a converging state and a non-converging state [In the diffraction device of the present disclosure, there are provided diffraction units with different focal lengths, in each of which the orientation of the liquid crystal in the liquid crystal layer is controlled by electrodes such that the liquid crystal has two different refractive indices for the incident polarized light, i.e., a high refractive index and a low refractive index [0064]]; and 
wherein 
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another.

Regard to claim 2, Gao et al. disclose the multifocal lens, wherein the n-th liquid crystal panel comprises 
a n-th first base substrate 1, 
a n-th second base substrate 3 facing to the n-th first base substrate; 
a n-th first transparent electrode [fifth electrode 12 is inherent transparent for light transmission device] between the n-th first base substrate 1 and the n-th second base substrate 3; 
a n-th second transparent electrode [second electrode 9 is inherent transparent for light transmission device] between the n-th first base substrate 1 and the n-th second base substrate 3; 
a n-th liquid crystal layer [first liquid crystal layer 4] between the n-th first base substrate and the n-th second base substrate; and 
a n-th converging element [first diffraction lens 2] between the n-th first base substrate and the n-th second base substrate.

Regard to claim 4, Gao et al. disclose the multifocal lens, wherein the n-th converging element comprises an annular phase diffraction grating (see Fig. 5).

Regard to claim 5, Gao et al. disclose the multifocal lens, wherein the n-th liquid crystal panel further comprises 
a n-th third transparent electrode [second electrode 9 is inherent transparent for light transmission] between the n-th first base substrate 1 and the n-th second base substrate 3, and 
the n-th third transparent electrode 9 and the n-th second transparent electrode 12 are on a side of the n-th liquid crystal layer opposite from the n-th converging element [first diffraction lens 2], and 
the n-th third transparent electrode is insulated from the n-th second transparent electrode 12 [with a first insulation layer 14 provided on the fifth electrode 12]. 

Regard to claim 18, Gao et al. disclose the multifocal lens, wherein N is 2.

s 1-4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddock (US 20170131568).

    PNG
    media_image2.png
    298
    828
    media_image2.png
    Greyscale

Regard to claim 1, Haddock discloses a multifocal lens, comprising N liquid crystal panels in a stacked manner, 
(Each of) the N liquid crystal panels comprise a n-th liquid crystal panel [where N=2 as Fig. 2A above shown], 
the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length [diffractive lens structure 215 and diffractive lens structure 220], N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N; 
wherein 
the n-th liquid crystal panel is configured to be switchable between a converging state and a non-converging state [The first mode causes the multi-layer lens stack to have a first optical power. In the second mode, a voltage is applied across LC materials 205 and 210 causing the liquid crystals to orient themselves as illustrated in FIG. 2B. The second mode causes the multi-layer lens stack to have a second optical power, different from the first optical power. The first and second optical powers of the first and second modes, respectively, refer to the optical power experienced by light 260 incident through the multi-layer lens stack along a trajectory 265 that is substantially normal to substrate surfaces 225 and 230 [0017]-[0024]]; and 
wherein 
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another.
Regard to claim 2, Haddock discloses the multifocal lens, wherein the n-th liquid crystal panel comprises 
a n-th first base substrate nsub, 
a n-th second base substrate [with substrate surfaces 225 and 230 are opposite sides of a planar slab substrate] facing to the n-th first base substrate; 
a n-th first transparent electrode [Electrode pairs 240] between the n-th first base substrate and the n-th second base substrate; 
a n-th second transparent electrode [Electrode pairs 235] between the n-th first base substrate and the n-th second base substrate; 
a n-th liquid crystal layer [LC materials 205 and 210] between the n-th first base substrate and the n-th second base substrate; and 
a n-th converging element [diffractive lens structure 215 and diffractive lens structure 220] between the n-th first base substrate and the n-th second base substrate.

Regard to claim 3, Haddock discloses the multifocal lens, wherein the n-th liquid crystal panel further comprises 
an alignment film between the n-th first base substrate and the n-th second base substrate [alignment layers 245, and alignment layers 250 (note, the electrode pairs and alignment layers are only illustrated in FIG. 2C], and 
the alignment film being next to the n-th liquid crystal layer and configured to control orientation of liquid crystals in the n-th liquid crystal layer.

Regard to claim 4, Haddock discloses the multifocal lens, wherein the n-th converging element comprises an annular phase diffraction grating.

Regard to claim 18, Haddock discloses the multifocal lens, wherein N is 2.

3.	Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated KOICHI (JP 2006048818).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
Claims 1-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oku Tentaro et al. (JP 2010181645) in view Haddock (US 20170131568).

    PNG
    media_image3.png
    284
    783
    media_image3.png
    Greyscale

Regard to claims 1, 6 and 19, Oku Tentaro et al. disclose a display apparatus, comprising: 
a display panel LP, and 
a multifocal lens MD on a light exiting side of the display panel,
wherein the multifocal lens comprises N liquid crystal panels in a stacked manner, 
(Each of) the N liquid crystal panels comprise a n-th liquid crystal panel [where N=1 as Fig. 1 above shown], 
the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 1 (not 2), n is a positive integer, and 1≤n≤N=1; 
wherein 
the n-th liquid crystal panel is configured to be switchable between a converging state and a non-converging state [with a voltage is applied to the first liquid crystal layer LX from the transparent conductive film TR1 to the transparent conductive film TR2, and to the second liquid crystal layer LY, a voltage is applied from the transparent conductive film TR3 to the transparent conductive film TR4 to drive each liquid crystal layer] ; and 
wherein 
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another.
equal to 2, n is a positive integer, and 1≤n≤N, and the features of claims 2-6 and 18-20.

    PNG
    media_image2.png
    298
    828
    media_image2.png
    Greyscale

Haddock teaches the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, wherein N is 2 as cited in claim 18.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as Oku Tentaro et al. disclosed with the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, wherein N is 2 as cited in claim 18 for providing a process by which the eye adjusts its focal distance to maintain focus on objects of varying distance [0002] as Haddock taught.

Regard to claim 2, Tentaro et al. [and Haddock, see in 102 rejection above] discloses the multifocal lens, wherein the n-th liquid crystal panel comprises 
a n-th first base substrate P2, 
a n-th second base substrate P1 facing to the n-th first base substrate; 
a n-th first transparent electrode TR2 between the n-th first base substrate P2 and the n-th second base substrate P2; 
a n-th second transparent electrode Tr1 between the n-th first base substrate P2 and the n-th second base substrate P1; 
a n-th liquid crystal layer [first liquid crystal layer LX which is filled in a lens-like space] between the n-th first base substrate P2 and the n-th second base substrate P1; and 
a n-th converging element between the n-th first base substrate and the n-th second base substrate.

Regard to claim 3, Haddock discloses the multifocal lens, wherein the n-th liquid crystal panel further comprises 
an alignment film between the n-th first base substrate and the n-th second base substrate [alignment layers 245, and alignment layers 250 (note, the electrode pairs and alignment layers are only illustrated in FIG. 2C], and 
the alignment film being next to the n-th liquid crystal layer and configured to control orientation of liquid crystals in the n-th liquid crystal layer.

Regard to claim 4, Haddock discloses the multifocal lens, wherein the n-th converging element comprises an annular phase diffraction grating.

Regard to claim 5, Tentaro et al. discloses the multifocal lens, wherein the n-th liquid crystal panel further comprises 
a n-th third transparent electrode TR3 between the n-th first base substrate P1 and the n-th second base substrate P2, and 
the n-th third transparent electrode TR3 and the n-th second transparent electrode TR1 are on a side of the n-th liquid crystal layer LX opposite from the n-th converging element, and 
the n-th third transparent electrode TR3 is insulated from the n-th second transparent electrode.

Regard to claim 18, Haddock discloses the multifocal lens, wherein N is 2.

Regard to claim 20, Tentaro et al. combining with Haddrock discloses the multifocal lens further comprising a control unit (inherently), wherein the control unit is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid N1+CN2+CN3 + . . . +CNN focal lengths [the first liquid crystal layer LX and the second liquid crystal layer LY form a reduced virtual image by combining the display magnifications in the X direction and the Y direction, a voltage is applied to the first liquid crystal layer LX from the transparent conductive film TR1 to the transparent conductive film TR2, and to the second liquid crystal layer LY, a voltage is applied from the transparent conductive film TR3 to the transparent conductive film TR4 to drive each liquid crystal layer. Is done. Here, FIG. 2 is a diagram illustrating a state in which parallel light from the image display unit DP transmits through the first liquid crystal layer LX when no voltage is applied to the first liquid crystal layer LX and when a voltage is applied].

Claims 1-2, 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oku Tentaro et al. (JP 2010181645) in view Gao et al. (CN 107479248) or (US 20190094650) as IDS provided.

    PNG
    media_image3.png
    284
    783
    media_image3.png
    Greyscale

Regard to claims 1, 6 and 19, Oku Tentaro et al. disclose a display apparatus, comprising: 
a display panel LP, and 
a multifocal lens MD on a light exiting side of the display panel,
wherein the multifocal lens comprises N liquid crystal panels in a stacked manner, 
(Each of) the N liquid crystal panels comprise a n-th liquid crystal panel [where N=1 as Fig. 1 above shown], 
the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 1 (not 2), n is a positive integer, and 1≤n≤N=1; 

the n-th liquid crystal panel is configured to be switchable between a converging state and a non-converging state [with a voltage is applied to the first liquid crystal layer LX from the transparent conductive film TR1 to the transparent conductive film TR2, and to the second liquid crystal layer LY, a voltage is applied from the transparent conductive film TR3 to the transparent conductive film TR4 to drive each liquid crystal layer] ; and 
wherein 
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another.

However, Oku Tentaro et al. fail to disclose the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, and the features of claims 2, 4-6 and 18-20.

    PNG
    media_image1.png
    432
    447
    media_image1.png
    Greyscale

Gao et al. teach the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, wherein N is 2 as cited in claim 18.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display  the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, wherein N is 2 as cited in claim 18 for providing a process by which the eye adjusts its focal distance to maintain focus on objects of varying distance [0002] as Haddock taught.

Regard to claim 2, Gao et al. disclose the multifocal lens, wherein the n-th liquid crystal panel comprises 
a n-th first base substrate 1, 
a n-th second base substrate 3 facing to the n-th first base substrate; 
a n-th first transparent electrode [fifth electrode 12 is inherent transparent for light transmission device] between the n-th first base substrate 1 and the n-th second base substrate 3; 
a n-th second transparent electrode [second electrode 9 is inherent transparent for light transmission device] between the n-th first base substrate 1 and the n-th second base substrate 3; 
a n-th liquid crystal layer [first liquid crystal layer 4] between the n-th first base substrate and the n-th second base substrate; and 
a n-th converging element [first diffraction lens 2] between the n-th first base substrate and the n-th second base substrate.

Regard to claim 4, Gao et al. disclose the multifocal lens, wherein the n-th converging element comprises an annular phase diffraction grating (see Fig. 5).

Regard to claim 5, Gao et al. disclose the multifocal lens, wherein the n-th liquid crystal panel further comprises 
a n-th third transparent electrode [second electrode 9 is inherent transparent for light transmission] between the n-th first base substrate 1 and the n-th second base substrate 3, and 
the n-th third transparent electrode 9 and the n-th second transparent electrode 12 are on a side of the n-th liquid crystal layer opposite from the n-th converging element [first diffraction lens 2
the n-th third transparent electrode is insulated from the n-th second transparent electrode 12 [with a first insulation layer 14 provided on the fifth electrode 12]. 

Regard to claim 18, Gao et al. disclose the multifocal lens, wherein N is 2.

Regard to claim 20, Tentaro et al. combining with Gao discloses the multifocal lens further comprising a control unit (inherently), wherein the control unit is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid crystal panels, thereby switching the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths [the first liquid crystal layer LX and the second liquid crystal layer LY form a reduced virtual image by combining the display magnifications in the X direction and the Y direction, a voltage is applied to the first liquid crystal layer LX from the transparent conductive film TR1 to the transparent conductive film TR2, and to the second liquid crystal layer LY, a voltage is applied from the transparent conductive film TR3 to the transparent conductive film TR4 to drive each liquid crystal layer. Is done. Here, FIG. 2 is a diagram illustrating a state in which parallel light from the image display unit DP transmits through the first liquid crystal layer LX when no voltage is applied to the first liquid crystal layer LX and when a voltage is applied].

3.	Claims 1-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US20140267961) in view Haddock (US 20170131568).

    PNG
    media_image4.png
    317
    897
    media_image4.png
    Greyscale

Regard to claims 1, 6 and 19, Jeong et al. disclose a display apparatus, comprising: 
a display panel 300, and 
a multifocal lens 400 on a light exiting side of the display panel,

(Each of) the N liquid crystal panels comprise a n-th liquid crystal panel [where N=1 as Fig. 1 above shown], 
the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 1 (not 2), n is a positive integer, and 1≤n≤N=1; 
wherein 
the n-th liquid crystal panel is configured to be switchable between a converging state and a non-converging state [with a voltage is applied to the first liquid crystal layer LX from the transparent conductive film TR1 to the transparent conductive film TR2, and to the second liquid crystal layer LY, a voltage is applied from the transparent conductive film TR3 to the transparent conductive film TR4 to drive each liquid crystal layer] ; and 
wherein 
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another as shown in Figs. 3-12.

However, Jeong et al. fail to disclose the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, and the features of claims 2-6 and 18-20. 

    PNG
    media_image2.png
    298
    828
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as Jeong et al. disclosed with the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, wherein N is 2 as cited in claim 18 for providing a process by which the eye adjusts its focal distance to maintain focus on objects of varying distance [0002] as Haddock taught.

Regard to claim 2, Jeong et al. [or Haddock as 102 rejection above] discloses the multifocal lens, wherein the n-th liquid crystal panel comprises 
a n-th first base substrate 110, 
a n-th second base substrate 210 facing to the n-th first base substrate; 
a n-th first transparent electrode [first electrode 193] between the n-th first base substrate 110 and the n-th second base substrate 210; 
a n-th second transparent electrode [common electrode 291] between the n-th first base substrate 110 and the n-th second base substrate 210; 
a n-th liquid crystal layer 31 between the n-th first base substrate and the n-th second base substrate; and 
a n-th converging element [a transmittance change according to a position of a Fresnel zone plate of an amplitude modulation type as shown in Figs. 3-4 or an anisotropic diffractive lens of a film type as one example of an anisotropic diffractive lens as shown in Figs. 12-13] between the n-th first base substrate and the n-th second base substrate.

Regard to claim 3, Jeong et al. [or Haddock as 102 rejection above] discloses the multifocal lens, wherein the n-th liquid crystal panel further comprises 
an alignment film between the n-th first base substrate and the n-th second base substrate [a first alignment layer 11 are sequentially formed on the first substrate 110, and a second electrode layer 290 and a second alignment layer 21 are sequentially formed on the second substrate 210], and 
the alignment film being next to the n-th liquid crystal layer and configured to control orientation of liquid crystals in the n-th liquid crystal layer.

Regard to claim 4, Haddock discloses the multifocal lens, wherein the n-th converging element comprises an annular phase diffraction grating.

Regard to claim 5, Jeong et al. discloses the multifocal lens, wherein the n-th liquid crystal panel further comprises 
a n-th third transparent electrode [second electrode 197] between the n-th first base substrate 110 and the n-th second base substrate 210, and 
the n-th third transparent electrode 193 and the n-th second transparent electrode 110 are on a side of the n-th liquid crystal layer opposite from the n-th converging element, and 
the n-th third transparent electrode [second electrode 197] is insulated from the n-th second transparent electrode [with the insulating layer 180].

Regard to claim 18, Haddock discloses the multifocal lens, wherein N is 2.

Regard to claim 20, Jeong et al. as shown in Fig. 14 combining with Haddrock discloses the multifocal lens further comprising a control unit (inherently), wherein the control unit is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid crystal panels, thereby switching the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths.

4.	Claims 1-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (20140267961) in view Gao et al. (CN 107479248) or (US 20190094650) as IDS provided.

    PNG
    media_image4.png
    317
    897
    media_image4.png
    Greyscale

Regard to claims 1, 6 and 19, Jeong et al. disclose a display apparatus, comprising: 
a display panel 300, and 
a multifocal lens 400 on a light exiting side of the display panel,
wherein the multifocal lens comprises N liquid crystal panels in a stacked manner, 
(Each of) the N liquid crystal panels comprise a n-th liquid crystal panel [where N=1 as Fig. 1 above shown], 
the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 1 (not 2), n is a positive integer, and 1≤n≤N=1; 
wherein 
the n-th liquid crystal panel is configured to be switchable between a converging state and a non-converging state [with a voltage is applied to the first liquid crystal layer LX from the transparent conductive film TR1 to the transparent conductive film TR2, and to the second liquid crystal layer LY, a voltage is applied from the transparent conductive film TR3 to the transparent conductive film TR4 to drive each liquid crystal layer] ; and 
wherein 
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another as shown in Figs. 3-12.

However, Jeong et al. fail to disclose the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive equal to 2, n is a positive integer, and 1≤n≤N, and the features of claims 2-6 and 18-20. 


    PNG
    media_image1.png
    432
    447
    media_image1.png
    Greyscale

Gao et al. teach the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, wherein N is 2 as cited in claim 18.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as Jeong et al. disclosed with the multifocal lens, wherein the n-th liquid crystal panel comprises a n-th converging element having a n-th focal length, N is a positive integer greater than or equal to 2, n is a positive integer, and 1≤n≤N, wherein N is 2 as cited in claim 18 for providing a process by which the eye adjusts its focal distance to maintain focus on objects of varying distance [0002] as Haddock taught.

Regard to claim 2, Jeong et al. [or Gao as 102 rejection above] discloses the multifocal lens, wherein the n-th liquid crystal panel comprises 
a n-th first base substrate 110, 
a n-th second base substrate 210 facing to the n-th first base substrate; 
a n-th first transparent electrode [first electrode 193
a n-th second transparent electrode [common electrode 291] between the n-th first base substrate 110 and the n-th second base substrate 210; 
a n-th liquid crystal layer 31 between the n-th first base substrate and the n-th second base substrate; and 
a n-th converging element [a transmittance change according to a position of a Fresnel zone plate of an amplitude modulation type as shown in Figs. 3-4 or an anisotropic diffractive lens of a film type as one example of an anisotropic diffractive lens as shown in Figs. 12-13] between the n-th first base substrate and the n-th second base substrate.

Regard to claim 3, Jeong et al. discloses the multifocal lens, wherein the n-th liquid crystal panel further comprises 
an alignment film between the n-th first base substrate and the n-th second base substrate [a first alignment layer 11 are sequentially formed on the first substrate 110, and a second electrode layer 290 and a second alignment layer 21 are sequentially formed on the second substrate 210], and 
the alignment film being next to the n-th liquid crystal layer and configured to control orientation of liquid crystals in the n-th liquid crystal layer.

Regard to claim 4, Gao et al. discloses the multifocal lens, wherein the n-th converging element comprises an annular phase diffraction grating.

Regard to claim 5, Jeong et al. [or Gao as 102 rejection above] discloses the multifocal lens, wherein the n-th liquid crystal panel further comprises 
a n-th third transparent electrode [second electrode 197] between the n-th first base substrate 110 and the n-th second base substrate 210, and 
the n-th third transparent electrode 193 and the n-th second transparent electrode 110 are on a side of the n-th liquid crystal layer opposite from the n-th converging element, and 
the n-th third transparent electrode [second electrode 197] is insulated from the n-th second transparent electrode [with the insulating layer 180].

Regard to claim 18, Gao et al. disclose the multifocal lens, wherein N is 2.

Regard to claim 20, Jeong et al. as shown in Fig. 14 combining with Gao discloses the multifocal lens further comprising a control unit (inherently), wherein the control unit is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid crystal panels, thereby switching the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito discloses a liquid crystal optical element having a variable optical power that includes a first substrate and a second substrate, a liquid crystal layer provided between the first substrate and the second substrate, an electrode configured to apply a voltage to the liquid crystal layer and to change the liquid crystal layer from an electro-inactive state to an electro-active state, a homogeneous alignment layer provided between the first substrate and the liquid crystal layer, a homeotropic alignment layer provided between the second substrate and the liquid crystal layer; and a diffraction grating provided on a surface of the second substrate on a side of the liquid crystal layer.

Ito et al. (US 20170168372) disclose electro-active lens (300) comprising first and second electroactive materials (310, 320) whose optical properties change between a first state i.e. electro-inactive state, and a second state i.e. electro-active state, depending on an applied voltage such that refractive index of the first material is less than refractive index of the second material and Abbe's number of the first material is less than Abbe's number of the second material.

Cho et al. (US 20160212415) disclose display device including a light blocking panel; a transparent display panel; a three-dimensional (3D) panel; a mask generating unit that generates a first mask from a difference between a left eye image and a right eye image that indicates whether or not viewpoint disparity is generated in each block of the 3D panel, and a second mask indicating whether each block of the light blocking panel is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871